TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-02-00513-CR




                                     Chad Chapman, Appellant

                                                   v.

                                   The State of Texas, Appellee




       FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
              NO. 4484, HONORABLE BEN WOODWARD, JUDGE PRESIDING




                Chad Chapman seeks to appeal from a judgment of conviction for aggravated sexual

assault. Sentence was imposed on May 17, 2002. There was no motion for new trial. The deadline for

perfecting appeal was therefore June 17, 2002. Tex. R. App. P. 26.2(a)(1). Notice of appeal was filed on

August 8, 2002. Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any

manner other than by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex.

Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
                 The appeal is dismissed.




                                              __________________________________________

                                              Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: August 30, 2002

Do Not Publish




                                                 2